                Exhibit C




Case 2:20-cv-01169-BHL Filed 08/27/20 Page 1 of 9 Document 14-3
                                           mWIMMER
                                            COMMUNITIES




 June 19,2017
                                                                           VIA CERTIFIED U.S. MAIL

 Bane One Tax Credit Fund IX, LLC                     Nixon Peabody LLP
 c/o Wentwood Capital Advisors, L.P.                  10 1 Federal Street
 2560 River Park Drive, Suite 320                     Boston, MA 0211 0
 F01t W01th, TX 76116                                 Attn: Robeti H. Adkins, P.C.
                                                      File Reference 30598-44

 BOC IX Asset Management, LLC                         Reinhmi, Boerner, Van Dueren, Norris &
 c/o Bane One Capital Markets                         Reiselbach, S.C.
 150 East Gay Street                                  1000 N01th Water Street
 Mail Code OH1-1222                                   Milwaukee, WI 53202
 22nd Floor                                           Attn: William Cummings, Esq.
 Columbus, OH 43215
 Attn: Charles W. Ewing, Jr.


Re:     Centennial, LLC

Dear Limited Members:

I write on behalf of Centennial Partners, LLC ("Centennial Patiners")~ Managing Member of
Centennial, LLC, (the "Company"). The Company is governed by the Amended and Restated
Operating Agreement dated as of August 1, 2000 (the "Operating Agreement"). Bane One Tax
Credit Fund IX, LLC ("Bane One"), is the Investor Limited Member of the Company, and BOC
IX Asset Management, LLC ("BOC") is the Special Limited Member of the Company (Bane
One and BOC are collectively referred to as the "Limited Members"). Capitalized terms not
otherwise defined in this letter shall have the meaning given to those terms in the Operating
Agreement.

Enclosed please find Centennial Pminers' written notice of exercise of it.s option to purchase the
Interest of the Limited Members pursuant to Section 6. J6.A of the Operating Agreement
("Notice"), on the terms and conditions set forth in Section 6 .16, and otherwise without
condition or qualification.

As provided in Section 6.16.A of the Operating Agreement, at any time during the period
beginning ninety (90) days prior to the expiration of the Compliance Period and ending twelve
(12) months after the expiration of the Compliance Period, Centennial Partners may exercise its


                            Distinctive Residential Communities
                       5300 S. 108th Street, Suite 1, Hales Corners, Wl53130-1331
         Case 2:20-cv-01169-BHL     Filed 08/27/20
                          Phone: 414-529-3900           Page 2 of 9 Document 14-3
                                              Fax: 414-529-5348
                                                                                                BUI LD E RS
                                    www.wimmercommunities.com
 June 19, 2017
 Page2


 option to purchase the Prope1iy or the Interest of the Limited Members by delivering written
 notice to the Limited Members, which shall specify whether the Notice is being exercised with
 respect to the Propetiy or the Interest of the Limited Members and that the option otherwise is
 exercised without condition or qualification. The Compliance Period ended on December 31,
 2016, and Centennial Pminers seeks to purchase the Interest of the Limited Members.
 Centennial Pminers has timely exercised its option to purchase the Interest of the Limited
 Members in accordance with Section 6.16.A by contemporaneously providing the required
 written notice to the Limited Members as set forth in the enclosed Notice.

 Section 6.16.A further provides that the purchase price for the Interest of the Limited Member
 shall be the fair market value of that Interest, as determined by an appraisal of the Interest:

        The purchase price for the Property or the Interest of the Limited Members under
        the option shall be the fair market value of the applicable asset at the time of the
        exercise of the option (in either case, the "Fair Market Value"). The Fair Market
        Value shall be determined by an appraisal of the applicable asset performed by an
        appraiser selected jointly by the Managing Members and the Special Limited
        Member. Any appraiser so selected shall be an MAl appraiser, with at least five
        (5) years of relevant .experience. In conducting the appraisal, the appraiser shall
        take into account any requirements that the Property remain dedicated for the use
        of low-income households pursuant to any restrictions under any loan agreements
        and/or regulatory agreements, or otherwise, and shall take into account any tax
        benefits or other subsidy or financing benefits available with respect to the
        Property.

Operating Agreement § 6.16.A (emphasis added).

 In accordance with the above provision, there are two separate assets for which the Managing
 Member holds a purchase option, and the purchase price for the optioned asset is to be
 determined by an appraisal of the applicable asset. Thus, in order to establish the purchase price
 for the Interest, the appraiser must establish the Fair Market Value of the Interest, not the Fair
 Market Value of the Property. In conducting this appraisal, we expect the appraiser will
therefore establish the Fair Market Value of the Interest in the Company as a going concern,
using generally accepted valuation methods, including analyzing the price paid for the
acquisition of the Interest by Wentwood Capital Advisors, L.P., and the application of valuation
discounts for the lack of marketability, lack of control, and applicable restrictions, including (for
instance) rent restrictions pursuant to the Land Use Restriction Agreement, on the Company's
primary asset (the Prope1iy). In other words, because Centennial Pminers is not exercising its
option to purchase the Property, we do not expect that the appraiser will establish the Fair
Market Value of the Property nor consider the Limited Pminers' hypothetical receipt of proceeds
in the event of a sale of the Prope1iy as it too is immaterial to Centennial Partners' exercise of its
option to purchase the Limited Members' Interest in the Company.




         Case 2:20-cv-01169-BHL Filed 08/27/20 Page 3 of 9 Document 14-3
 June 19, 2017
 Page 3


As set fotih in Section 6.16.A, the appraiser of the Interest shall be an MAl appraiser with at
least five (5) years of relevant experience, jointly selected by Centennial Pminers and BOC.
Centennial Pminers suggests that the parties select S. Steven Vitale, MAl as the appraiser.
Please let us know by no later than June 27, 2017, if BOC will agree to use S. Steven Vitale,
MAl as the appraiser.

We look forward to hearing from you.

Sincerely,




Member
Centennial Partners, LLC


Enclosure


13611524vl




             Case 2:20-cv-01169-BHL Filed 08/27/20 Page 4 of 9 Document 14-3
                                          COMMUNITIES


 June 19, 2017

 Bane One Tax Credit Fund IX, LLC                    Nixon Peabody LLP
 c/o Wentwood Capital Advisors, LT                   10 1 Federal Street
 2560 River Park Drive, Suite 320                    Boston, MA 0211 0
 Fort Wmih, TX 76116                                 Attn: Robe1i H. Adkins, P.C.
                                                     File Reference 30598-44

 BOC IX Asset Management, LLC                       Reinhmi, Boerner, Van Dueren, Norris &
 c/o Bane One Capital Markets                       Reiselbach, S.C.
 150 East Gay Street                                1000 North Water Street
 Mail Code OH1-1222                                 Milwaukee, WI 53202
 22nd Floor                                         Attn: William Cummings, Esq.
 Columbus, OH 43215
 Attn: Charles W. Ewing, Jr.


            EXERCISE OF MANAGING MEMBERS' OPTION UNDER § 6.16.A

Re:    Centennial, LLC

Dear Limited Members:

Centennial Partners, LLC ("Centennial Partners") is the Managing Member of Centennial, LLC,
(the "Company"). Bane One Tax Credit Fund IX, LLC ("Bane One"), is the Investor Limited
Member of the Company, and BOC IX Asset Management, LLC ("BOC") is the Special
Limited Member of the Company (Bane One and BOC are collectively referred to as the
"Limited Members"). The Company is governed by the Amended and Restated Operating
Agreement dated as of August 1, 2000 (the "Operating Agreement"). Capitalized terms not
otherwise defined in this letter shall have the meaning given to those terms in the Operating
Agreement.

This letter shall constitute written notice that Centennial Partners is exercising its
right under Section 6.16.A of the Operating Agreement to purchase the Interest of
the Limited Members, on the terms and conditions set forth in Section 6.16, and
otherwise without condition or qualification.

As provided in Section 6.16.A of the Operating Agreement, at any time during the period
beginning ninety (90) days prior to the expiration of the Compliance Period and ending

                           Distinctive Residential Communities
                      5300 S. 108th Street, Suite 1, Hales Corners, Wl53130-1331
        Case 2:20-cv-01169-BHL     Filed 08/27/20
                         Phone: 414-529-3900           Page 5 of 9 Document 14-3
                                             Fax: 414-529-5348
                                                                                             BUILDERS
                                   www.wimmercommunities.com
 twelve (12) months after the expiration of the Compliance Period, Centennial Partners
 may exercise its option to purchase the Property or the Interest of the Limited Members.
 The Compliance Period ended on December 31, 2016, and Centennial Partners seeks to
 purchase the Interest of the Limited Members.

 The purchase price for the Interest of the Limited Member shall be the fair market value
 of that Interest, as determined by an appraisal of the Interest. As set forth in Section
 6.16.A, the appraiser of the Interest shall be an MAl appraiser with at least five (5) years'
 relevant experience, jointly selected by Centennial Partners and BOC. Centennial
 Partners hereby suggests that the parties select S. Steven Vitale, MAl as the appraiser.
 For the convenience of BOC, S. Steven Vitale, MAl's curriculum vitae is enclosed.

Please respond in writing no later than June 27, 2017 with your acceptance of S. Steven Vitale,
MAl as the appraiser and Centennial Partners will promptly engageS. Steven Vitale, MAl to
begin the appraisal process. Pursuant to Section 6.16.A, within sixty (60) days of receipt of the
appraiser's appraisal repo1i by Centennial Patiners and the Limited Members, Centennial
Partners will provide appropriate documentation and payment to effectuate the sale of the
Limited Members' Interest to Centennial Partners.

If you have any questions, please feel free to contact me. You may reach me at (414)
529.3900 or via email at John@wimmerbrothers.com.




Member
Centennial Partners, LLC

Enclosure

136!0015vl




             Case 2:20-cv-01169-BHL Filed 08/27/20 Page 6 of 9 Document 14-3
 Val bridge
  P110PCF\1 '( i•UVJ'-=--J)R:;




  Qualifications of S. Steven Vitale, MAl
  Senior Managing Director
  Valbridge Property Advisors I Vitale Realty Advisors, LLC


  Independent Valuations for a Variable World

                                                        Overview
  State Certifications                                  Commercial real estate consultant experienced in a wide
  Wisconsin Certified General Appraiser -              variety of complex appraisal and consulting assignments.
  License No. 506-10                                    Background includes exposure to multiple property types
                                                       and markets. Specialized in valuation of special purpose and
  Education                                            investment property including hotels, golf courses, mixed-
  University of Wisconsin - Madison:                   use land developments, office, retail, industrial, senior
  Masters of Science degree in Real Estate             housing, and multi-family properties. Experienced in
  Appraisal and Investment Analysis.                   condemnation and property tax appraisals and have testified
  Graduated with distinction in May 1991.              as an expert in multiple cases. Working knowledge of
                                                       multiple computer applications for real estate valuation
 University of Wisconsin - Milwaukee:                  analysis. Clients served include financial institutions, banks,
 Bachelor of Business Administration                   insurance companies, corporations, government agencies,
 with majors in finance and real estate.               developers, attorneys and individuals.
 Graduated in August 1988.
                                                       Experience
                                                       2013 - Present
 Designations
                                                       Senior Managing Director
 MAl - Appraisal Institute,             Member
                                                       Valbridge Property Advisors I Vitale Realty Advisors, LLC
 (1995)
                                                       1998 - Present
 Organizations                                         Vitale Realty Advisors, LLC- President/Member
 Appraisal Institute                                   Brookfield, Wisconsin
 Commercial Association of Realtors WI
 Univ. of WI Real Estate Alumni Assoc.                 1994-1998
 National Golf Foundation                              Moegenburg Research, Inc. -Appraiser
 WI Innkeepers Association                             Elm Grove, Wisconsin
 International Right of Way Association
                                                       1993-1994
 Contact Details                                       Gloodt Associates, Inc. -Appraiser
262-782-7990 (p)                                       Chicago, Illinois and Elm Grove, Wisconsin
262-782-7590 (f)
                                                      1991-1992
Valbridge Property Advisors        I                  Arthur Andersen & Co.- Staff Appraiser
Vitale Realty Advisors, LLC                           Chicago, Illinois
12660 W. North Ave.
Brookfield, WI 53005                                  1988-1989
                                                      Ogden & Co.- Commercial Broker
www.valbridge.com                                     Milwaukee, Wisconsin
svitale@valbridge.com



VALBRIDGE PROPERTY ADVISORS I Vitale Realty Advisors, LLC


              Case 2:20-cv-01169-BHL Filed 08/27/20 Page 7 of 9 Document 14-3
 Val bridge
  PFK1F[RT '( 4D\Il'30F:S



  Qualifications of S. Steven Vitale,               MAl

  Page2

   Representative Clients                               List of Recent Presentations
  State of Wisconsin
           Dept. of Justice                             2013    Condemnation     Appraisal     Symposium;      Topic:
           Dept. of Transportation                      Involuntary Secondary Use of Appraisals
           Dept. of Natural Resources
                                                        2013 UW Real Estate Alumni Association; Topic: Behind the
  Municipalities                                        Loan Committee: A Roundtable Discussion
         City of Mequon
         City of Grafton                                2012   Condemnation    Appraisal     Symposium;     Topic:
         City of Stevens Point                          Measuring Severance Damages in Partial Taking Cases
         City of Waukesha
         City of Brookfield                             2011 Appraisal Institute Year in Review; Topic: The State of
         City of Oak Creek                              the Office Market
         Waukesha County
                                                        2011 Commercial Association of Realtors Wisconsin
  School Districts                                      Roundtable Forum; Topic: Commercial Property Values
         Waukesha
         Elmbrook                                       2011 Wisconsin State Bar Association Real Estate and
         Mequon                                         Business Law Institute Program; Topic: Real Estate Valuations
         Wauwatosa                                      in the Current Economic Downturn


 Law Firms                                             2011 International Right of Way Association - IRWA Badger
         Foley & Lardner                               Chapter 17; Topic: Golf and Hotel Valuation -With Special
         Michael Best & Friedrich                      Consideration to Partial Taking Impacts
         Reinhart Boerner Van Deuren
         Axley Brynelson                               2011 Condemnation Appraisal Symposium; Topic: Use of
         Whyte Hirschboeck Dudek                       Subsequently Acquired Knowledge in the Determination of
                                                       Just Compensation
 Banks
           BMO Harris Bank                             2009 and 2011 Concordia University - Real Estate
           Associated Bank                             Investments Class MBA Program Guest Speaker; Topic: An
           JP Morgan Chase Bank                        Overview of Commercial Real Estate Appraisal
           Johnson Bank
           US Bank                                     2010 Condemnation Appraisal Symposium; Topic: Damages
           Anchor Bank                                 to Property During Construction:   Compensable? How
                                                       Measured?
Other
           UW Medical Foundation                      2009 and 2010 Commercial Assoc. of Realtors Wisconsin
           American Transmission Co.                  Roundtable Forum; Topic: Commercial Property Values
           The Conservation Fund
           Schenck SC                                 2009 Appraisal Institute Year in Review; Topic: The State of
           ProHealth Care                             the Retail Market




VALBRIDGE PROPERTY ADVISORS I Vitale Realty Advisors, LLC


           Case 2:20-cv-01169-BHL Filed 08/27/20 Page 8 of 9 Document 14-3
 Val bridge


  Information on Valbridge Property Advisors
  Valbridge covers the U.S. from coast to coast, and is one of the Top 3 national commercial real estate
  valuation and advisory services firms based on:

         •    Total number of MAis (163 on staff)
         •    Total number of office locations (60 across the U.S.)
         •    Total number of staff (600+ strong)

 Valbridge is owned by our local office leaders. Every Valbridge office is led by a senior managing
 director who holds the MAl designation of the Appraisal Institute.

 Valbridge services all property types, including:

      •      Office
      •      Industrial
      •      Retail
      •      Apartments/multifamily/senior living
      •      Lod ging/hos pita Iity/recreational
      •      Land
      •      Special-purpose properties


 Valbridge welcomes single-property assignments as well as portfolio, multi-market and other
 bulk-property engagements. Specialty services include:

     •       Portfolio valuation
     •       REO/foreclosure evaluation
     •       Real estate market and feasibility analysis
     •       Property and lease comparables, including lease review
     •       Due diligence
     •       Property tax assessment and appeal-support services
     •       Valuations and analysis of property under eminent domain proceedings
     •       Valuations of property for financial reporting, including goodwill impairment, impairment or
             disposal of long-lived assets, fair value and leasehold valuations
     •       Valuation of property for insurance, estate planning and trusteeship, including fractional interest
             valuation for gifting and IRS purposes
     •       Cost segregation studies
     •       Litigation support, including expert witness testimony
     •       Business and partnership valuation and advisory services, including partial interests




VALBRIDGE PROPERTY ADVISORS I Vitale Realty Advisors, LLC



             Case 2:20-cv-01169-BHL Filed 08/27/20 Page 9 of 9 Document 14-3
